DISMISS: Opinion issued November 27, 2012




                                                  In The
                                       Gmtrt uf ppim1s
                           if! 1utrirt nf Jixa at a11zt
                                          No. 05-12-01 062-C V


                    PINEY WOODS VENTURES, LLC, ET AL, Appellants



                               oSCAR CHAHINE, ET AL., Appellees


                         On Appeal from the 86th Judicial District Court
                                    Kaufman County, Texas
                               Trial Court Cause No. 74339-86


                                MEMORANDUM OPINION
                            Before Justices Bridges, O’Neill, and Murphy
                                     Opinion By Justice O’Neill

        By letter dated September 27, 2012, the Court sent appellants a letter questioning its

jurisdiction over the appeal. Specifically, it appears the notice of appeal was untimely. The Court

requested that appellants file, within ten days, a jurisdictional brief explaining how this Court has

jurisdiction over the appeal. As of today’s date, appellant has not filed a jurisdictional brief:

        In the absence of a postjudgment motion extending the appellate timetable, a notice of appeal

is due thirty days after the date the judgment is signed. See TEx. R. APP. P. 26.1. A motion for new trial

will extend the appellate timetable if it is filed within thirty days after the date the judgment is signed.

See TEx. R. Civ. P. 329b(a).
           The trial court signed the judgment on April 30, 201 2. A motion Ibr new trial was due on or

hethre May 30. 2012. Appellants filed their motion for new trial on May 31, 2012, one day past the

deadline) Because appellants’ motion for new trial was untimely filed, the notice of appeal was due on

May 30, 2012. Appellants tiled their notice of appeal on August 1,2012. Without a timely filed notice

of appeal, this Court lacks jurisdiction .See Ttx. R. App, P. 25.1(h). Accordingly, we dismiss the

appeal. See Tiix. R. App. P. 42.3(a) & (c).




                                                                                                                                   I
                                                                             JUSTICE


121062F.P05




      By letter dated August 31, 2012, the Court gave appellants an opportunity to provide the Court with proofofseiee that the motion for
new trial was served on or before May 30, 2012 See SEX. R. Civ. P. 21 a. The Court did not receive any response from appellants.
                                  Qiiiarl til   pizti
                       ift1i      j’frjrt tf Icxai at 3a1ta

                                      JUDGMENT
PINEY WOO1)S VENTURES, LLC.                       Appeal from the 86th Judicial District Court
CAMERON CRAVEY, KIMBERLY                          of Dallas County, Texas. (ThCLNo. 74339
CRAVEY, THE ASHLEY CLAIRE                         86).
CRAVEY, ALEXIS CHLOE CRAVEY, AND                  Opinion delivered by Justice O’Neill, Justices
JOHN CAMERON CRAVEY SPECIAL                       Bridges and Murphy, participating.
TRUST, Appellants

No, 05-i2O1O62-CV            V.

OSCAR CHAHINE, RICK COCHRAN.
RONALD ( OOKSL’’         JEFI RE
DREVNIAN IORRAINL Ci FORMLF
C:HARLES GALl AGHER. MICHAEL
GEBHARDT TRUST, ROBERT HAWLEY.
DOUG HUMPHREY, GAIL JOHNSON, JiM
JORDAN. MARK LANDMADE.
CHRISTINI L OPLZ-RINCON ART LOWE
THOMAS LUTZ, EDWARI) M1TTELMAN,
MIKE MOORL LDWARD MURPFIY
MICHAEL NORTON GEORGE SCHMID F
EDWARD TALARSKJ, AND BEVERLY
WANKE, Appellees

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, Oscar Chahine, Rick Cochran, Ronald Cooksey, Jeffrey
Drewniany, Lorraine Ci. Formet, Charles Gallagher, Michael Gebhardt Trust, Robert Hawley, Doug
Humphrey, Gail Johnson. Jim Jordan, Mark Landmade, Christine Lopez-Rincon, Art Lowe, Thomas
Lutz. Edward Mitteiman, Mike Moore, Edward Murphy, Michael Norton, George Schmidt. Edward
Talarski, and I3everly Wanke, recover their costs of the appeal from appellants, Piney Woods
Ventures, LLC, Cameron Cravey, Kimberly Cravey, The Ashley Claire Cravey, Alexis Chloe
Cravey, and John Cameron Cravey Special Trust.


Judgment entered November 27, 2012.                                      Ii




                                                 ,X  }IAELJ.O’NE         L
                                                  JUSTICE     /     /1